WHATLEY, Judge.
James Todora, as Sarasota County-Property Appraiser, appeals the judgment awarding costs to Venice Golf Association, Inc. after the trial court entered judgment in favor of the Association in its action challenging its tax assessments for two years. The Property Appraiser appealed the underlying judgment in favor of the Association, and this court reversed, holding that the Association was not the proper party to challenge the assessments. James Todora v. Venice Golf Ass’n, Inc., 847 So.2d 577 (Fla. 2d DCA), review denied, 860 So.2d 980 (Fla.2003). Because the judgment upon which the cost judgment is predicated has been reversed, the cost judgment cannot stand. Standard Guar. Ins. Co. v. Geeting, 355 So.2d 819 (Fla. 2d DCA 1978); Fraser-Watson v. Maxim Healthcare Servs., 849 So.2d 1201 (Fla. 4th DCA 2003).
Reversed.
NORTHCUTT and STRINGER, JJ., concur.